Citation Nr: 0100416	
Decision Date: 01/08/01    Archive Date: 01/17/01	

DOCKET NO.  97-32 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for residuals of a left 
ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from November 1977 to 
May 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 13, 1997, rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of  the 
Department of Veterans Affairs (VA) which denied a claim 
received from the veteran in August 1997 for a compensable 
rating for service-connected residuals of a left ankle 
sprain.  The veteran  testified at a hearing at the RO on 
January 6, 1998, in connection with this and other issues on 
appeal to the Board.  On December 2, 1999, the Board entered 
a decision which denied service connection for a psychiatric 
disability on the basis that such claim was not well grounded 
under the law.  See 38 U.S.C.A. § 5107(a) (West 1991), as in 
effect on December 2, 1999.  The Board also found that no new 
and material evidence had been presented to reopen a 
previously denied claim for service connection for a pelvic 
disability.  By the same order, the Board remanded the issue 
of entitlement to a compensable rating for residuals of a 
left ankle strain for additional evidentiary development and 
readjudication.  That issue has been returned to the Board 
for further review on appeal.  

The Board's denial of the claim for service connection for a 
psychiatric disability as not well grounded under 38 U.S.C.A. 
§ 5107(a) was a final decision under the law.  38 U.S.C.A. 
§ 7104 (West 1991).  However, on November 9, 2000, President 
Clinton signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 107-475, 114 Stat. 2096 (2000) 
which, among other provisions, eliminated the requirement of 
a well-grounded claim and nullified the various decisions of 
the United States Court of Appeals for Veterans Claims 
(previously Court of Veterans Appeals) (Court) pertaining to 
the duty to assist, most notably Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
prohibited the VA from providing assistance in the 
development of a claim that was not well grounded.  

Section 7 of Public Law No. 106-475 provides that where a 
claim for benefits has been denied or dismissed on the basis 
of being not well grounded under 38 U.S.C.A. § 5107, the 
Secretary of Veterans Affairs (Secretary), on the request of 
the claimant or on the Secretary's own motion, may order the 
claim readjudicated as if the denial or dismissal had not 
been made, provided that such denial or dismissal became 
final during the period beginning on July 14, 1999 (the date 
of Morton), and ending on the date of enactment of Public Law 
No. 106-475, and that the request for readjudication was made 
not later than two years after the date of enactment of the 
act (November 9, 2000).  The Board lacks jurisdiction to take 
any action to initiate such readjudication on its own motion 
but refers this matter to the attention of the RO and the 
veteran for appropriate action.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
its being carried out completely.  

Service connection was granted for residuals of a left ankle 
sprain in January 1979 based on review of service medical 
records showing that the veteran had sustained a left ankle 
injury in a fall and the report of a December 1978 VA medical 
examination showing residuals of a left ankle sprain.  The 
disorder has been rated noncompensably disabling since then 
under Code 5299-5211 of the VA rating schedule.  

Noting that both a July 1997 VA examination and testimony at 
the January 1998 hearing had shown complaints of left ankle 
pain with activity, the Board remanded the case in December 
1999 for an additional VA examination to obtain findings 
sufficient to rate the disability in accordance with the 
decision of the Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The RO proceeded to schedule a VA orthopedic 
examination for January 19, 2000, but the veteran failed to 
report on the date scheduled or provide a reason for not 
appearing.  A supplemental statement of the case was issued 
on March 20, 2000.  That document was returned to the RO as 
undeliverable.  On May 15, 2000, the veteran called the RO to 
report her new address and phone number.  Another 
supplemental statement of the case was issued on May 16, 
2000.  In a subsequent written presentation to the Board, the 
veteran's representative, citing a phone conversation with 
the veteran on August 28, 2000, requested that the case be 
remanded again to the RO to afford the veteran an opportunity 
to appear at the examination requested by the prior remand.  

The apparent, yet unstated, implication of the 
representative's request was that, in the telephone 
conversation, the veteran had expressed a willingness to 
appear for examination.  The veteran is hereby placed on 
notice that, pursuant to 38 C.F.R. § 3.655 (2000), her 
failure to cooperate by appearing for the requested VA 
examination is likely to result in an adverse determination 
on her appeal.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  

As previously noted, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) which, among other things, eliminates the 
requirement of a well-grounded claim, redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton, Id.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions set forth in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
Since the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, the issuance of a 
Board decision at this time would be potentially prejudicial.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

In addition, it is clear that, in view of the veteran's 
persistent complaints of pain associated with the left ankle 
disability, the rating must be reviewed in light of the 
Court's decision in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
which held that when a veteran alleges functional loss due to 
pain, the provisions of two VA regulations, 38 C.F.R. §§ 4.40 
and 4.45 must be considered.  Under 38 C.F.R. § 4.40 (2000), 
a disability of the musculoskeletal system includes 
functional loss due to pain, supported by adequate pathology 
and evidenced by visible behavior on motion.  "Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled."  Under 38 C.F.R. § 4.45 (2000), factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  

For proper consideration of the claim for increase under 
these two regulations, a reexamination of the veteran will be 
required since the examinations of the left ankle performed 
to date are not detailed enough to permit a DeLuca analysis.  
The Court stated in DeLuca that specificity of findings with 
regard to functional loss due to pain is required.  
Examinations upon which rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flareups."  "It is essential that the 
examination...adequately portray the...functional loss."  
DeLuca, at 206.  When the veteran claims functional loss due 
to pain, "[t]he medical examiner must be asked to express an 
opinion on whether pain could significantly limit functional 
ability during flare-ups or when the [joint] is used 
repeatedly over a period of time."  Id.  

The purpose of the examination requested in this remand is to 
obtain evidence which may be dispositive of the appeal.  The 
veteran is hereby placed on notice that pursuant to 38 C.F.R. 
§ 3.655 (2000), failure to cooperate by attending the 
requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  

Where the evidence does not adequately evaluate the current 
state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet.App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992)).  
Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet.App. 121 (1991).  
Accordingly, the case is remanded for the following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  



3.  The RO should take appropriate steps 
to obtain all VA outpatient treatment 
records pertaining to treatment of the 
service-connected left ankle disability.  

4.  The veteran should be given an 
opportunity to identify all medical 
providers, both VA and private, including 
both physicians and institutions 
(hospitals or clinics), from which she 
has received examination or treatment for 
the service-connected left ankle 
disability since August 1997, one year 
before the filing of the current claim 
for increase.  Upon receipt of proper 
authorization, the RO should attempt to 
obtain all available documentation from 
the medical care providers identified by 
the veteran.  

5.  The RO should also schedule a VA 
examination by an orthopedist to 
ascertain the extent of disability 
associated with the veteran's service-
connected left ankle disability and to 
permit an analysis of the appeal under 
the DeLuca criteria.  All indicated tests 
and studies should be conducted, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of this 
remand.  

On the basis of current findings, a 
history obtained from the veteran, and a 
thorough review of the veteran's entire 
claims file, the examiner should respond 
to the following questions and provide a 
full statement of the basis for the 
conclusions reached:  



(a)  To what extent does 
current examination of the 
left ankle disability show the 
following:  (1) complaints of 
pain which are visibly 
manifest on movement of the 
joint, (2) the presence or 
absence and, if present, the 
degree, of muscle atrophy, (3) 
the presence or absence of any 
objective manifestation that 
would demonstrate disuse or 
functional impairment due to 
pain, (4) the presence or 
absence of any other objective 
manifestation that would 
demonstrate disuse or 
functional impairment due to 
pain.  

(b) To what extent does the 
service-connected left ankle 
disability result in weakened 
movement, excessive 
fatigability, or 
incoordination?  

(c)  Are there manifestations 
of increased impairment of the 
left ankle due to pain, 
weakness, incoordination, or 
fatigability during flareups 
of symptoms and to what 
extent?  

(d)  To what extent do 
manifestations of left ankle 
pain affect everyday activity, 
including during flareups.  

6.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it is 
adequate, as shown in the discussion and 
specifications above.  If it is not, the 
report should be returned as inadequate 
pursuant to 38 C.F.R. § 4.2 (2000).  If 
this is necessary, the examiner should be 
given an opportunity to amend the report 
but should be free to schedule a 
reexamination if necessary.  All other 
actions necessary follow-up actions 
should be taken.  

7.  When the record is complete, the RO 
should review the issue of entitlement to 
an increased rating for the service-
connected left ankle disability.  All 
conclusions should be articulated in 
light of the analysis set forth in 
DeLuca, Id., and all applicable VA 
regulations, including 38 C.F.R. §§ 4.40 
and 4.45 (1000), and the relevant 
diagnostic codes from the rating 
schedule, should be specifically 
discussed.

Thereafter, the claim should be returned to the Board for 
further review, if in order, following issuance of a 
supplemental statement of the case to the veteran and her 
representative followed by a reasonable period of time for 
response.  The supplemental statement of the case must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  No action is required of the veteran 
until she receives further notice.  The purpose of this 
remand is to obtain additional information.  The Board does 
not intimate any factual or legal conclusions as to the 
outcome ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

